Citation Nr: 0327214	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
gastro-intestinal disorder.  

2.  Entitlement to service connection for residuals of a 
gastro-intestinal disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

In May 2000, the RO that denied the veteran's petition to 
reopen a previously denied claim for service connection for a 
gastro-intestinal disorder, dysentery bacillary, also claimed 
as diarrhea.  He submitted a timely notice of disagreement 
(NOD) in June 2000 to initiate an appeal of that decision.  
The RO again determined in July 2000, August 2000, and 
January 2001 that he had not submitted new and material 
evidence to reopen his claim.  And each time, he continued to 
disagree.

The RO more recently readjudicated the claim, on a de novo 
basis, in June 2001.  And the veteran again disagreed, 
submitting another NOD later in June 2001.  A decision review 
officer (DRO) at the RO even more recently readjudicated 
the claim, de novo, in January 2002.  And the RO subsequently 
sent the veteran a statement of the case (SOC) in February 
2002.  He submitted a substantive appeal (VA Form 9) later 
that same month to perfect his appeal to the Board of 
Veterans' Appeals (Board).


FINDINGS OF FACT

1.  In September 1954, the RO denied the veteran's claim for 
service connection for dysentery bacillary-primarily 
because, although treated in service, the condition 
apparently had resolved by the time of his discharge as there 
were no ascertainable residuals.

2.  The RO sent the veteran a letter later in September 1954 
notifying him of the decision denying his claim and apprising 
him of his procedural and appellate rights.   He did not 
appeal.

3.  In December 1997, the RO denied the veteran's petition to 
reopen the previously denied claim because there still was no 
medical evidence of record indicating that he had experienced 
a recurrence of the dysentery (diarrhea)-which, in turn, 
was related to that noted in service.

4.  The RO sent the veteran a letter later in December 1997 
notifying him of that denial and again apprising him of his 
procedural and appellate rights.  But he again did not 
appeal.

5.  Additional medical evidence has been received since 
December 1997, however, suggesting the veteran has 
experienced continuity of dysentery symptomatology since 
service manifested by chronic diarrhea.

6.  When considered along with the evidence previously of 
record, this additional evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a gastro-intestinal 
disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for a gastro-intestinal 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decisions of the RO-if, as here, not timely appealed, are 
final and binding on the veteran based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
But it is possible to reopen a previously denied claim by 
submitting evidence that is both new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).  

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

In determining whether the evidence received since the prior 
final disallowance of the claim is new and material, the 
credibility of the evidence in question is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Included with the Veterans Claims Assistance Act of 2000 
("VCAA") was an amendment to 38 C.F.R. § 3.156.  However, 
it only applies to claims to reopen that were received on or 
after August 29, 2001.  

The veteran petitioned the RO to reopen his claim in May 
2000, which was well prior to the August 29, 2001, cutoff 
date.  Hence, the amended regulation resulting from the VCAA 
does not apply with regards to what constitutes new and 
material evidence.

As for the remainder of the VCAA or other requirements 
pertaining to notification, the Board notes that letters were 
sent to the veteran in January and April 2001 giving him 60 
days to submit additional evidence and/or argument in 
response.  But in a recent precedent case, Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated a portion of 38 C.F.R. § 3.159(b)(1) as 
inconsistent with § 5103(b)(1).  The Court found that 
the provision permitting VA to decide a claim 30 days after a 
VCAA duty to notify notice is "unreasonable because it ... is 
contrary to the statutory mandate providing claimants one 
year to submit necessary information or evidence."

Here, though, for the reasons discussed below, the Board is 
reopening the veteran's claim and remanding the case to the 
RO for further development of the evidence, before actually 
issuing a decision on the merits.  So, on remand, the RO will 
have the opportunity to inform the veteran that he has a full 
one year to repond to VCAA notice.

As for his petition to reopen his claim, as alluded to 
earlier, there must be new and material evidence.  New and 
material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  And the starting point for determining 
whether new and material evidence has been received is when 
the claim was last finally disallowed on any basis, not only 
since it was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The veteran's claim for stomach trouble and dysentery 
bacillary initially was denied by the RO in September 1954-
primarily because, although treated in service, the condition 
apparently had resolved by the time of his discharge as there 
were no ascertainable residuals.  The RO sent him a letter 
later in September 1954 notifying him of that decision and 
apprising him of his procedural and appellate rights.  But he 
did not appeal.

In December 1997, the RO denied the veteran's petition to 
reopen the previously denied claim because there still was no 
medical evidence of record indicating that he had experienced 
a recurrence of the dysentery (diarrhea)-which, in turn, 
was related to that noted in service.  The RO sent him a 
letter later in December 1997 notifying him of that denial 
and again apprising him of his procedural and appellate 
rights.  But he again did not appeal.

Since that last final denial in December 1997, however, the 
veteran has submitted additional evidence showing that he not 
only has current symptoms of a chronic gastrointestinal 
disorder (specifically, diarrhea), but also suggesting that 
he has experienced these very same symptoms since service.

Of particular note, private medical records from 1958 to 1960 
document treatment for diarrhea during the years shortly 
after the veteran's discharge from the military in January 
1954.  And he says that he essentially has self-medicated 
since then, until recently, using over-the-counter 
medication-albeit with only little to no relief of his 
symptoms.  He also says that he has additional relevant 
treatment records with a private physician.

A May 2001 VA examination report indicates the veteran had 
chronic diarrhea with a history of dysentery while in the 
military service.  But the examining VA physician went on to 
note that dysentery is an acute condition that usually 
resolves with treatment.  So, in his opinion, it is less 
likely than not that the veteran's present condition is 
related to the episode of dysentery while in the service.

Although that VA examiner ultimately concluded against 
granting service connection, the dispositive issue at present 
is whether the evidence received since December 1997 is new 
and material and, therefore, sufficient to at least reopen 
the claim before deciding whether it actually has merit.  
These are two altogether different determinations.  
Consequently, since the evidence submitted since December 
1997 suggests rather definitively that the veteran has 
experienced chronic diarrhea since service, the evidence is 
both new and material because the previous denials in 
September 1954 and more recently in December 1997 were 
because there was no medical evidence of record indicating or 
otherwise suggesting the veteran still experienced diarrhea.  
The additional evidence since December 1997 confirms that he 
indeed does.  So this additional evidence, when considered 
with that previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
his claim.  Thus, his claim must be reopened.  To this 
extent, and this extent only, his appeal is granted.  




ORDER

The petition to reopen the claim for service connection for 
residuals, including chronic diarrhea, of a gastro-intestinal 
disorder is granted subject to the further development 
directed below.


REMAND

As mentioned, it appears that some of the veteran's private 
treatment records have not been obtained.  But before 
attempting to obtain this additional evidence, he first needs 
to clarify whether he received relevant treatment immediately 
after service-that is, other than from 1958 to 1960.  The 
records of that treatment already are on file and, indeed, 
were partly the reason for reopening his claim.  He also says 
that he is currently being treated by a private physician for 
the condition at issue, a local doctor identified with the 
initials "S.M."  However, the address provided is 
incomplete, so the veteran needs to complete and return 
another VA Form 21-4142 so the RO can obtain his confidential 
medical treatment records from this doctor.

Also, on remand, the RO should take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send the veteran VA Form 21-4142 and 
tell him that he must provide VA with a 
complete, current, address for each 
health care provider he identifies, 
including a ZIP Code.  Ask him to provide 
this information for his private doctors 
who have treated him for diarrhea 
since service.  Contact the sources cited 
and obtain their records concerning him.

2.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

3.  Following completion of the above, 
again review the veteran's claim for 
service connection (de novo).  
If his claim remains denied, send him and 
his representative a Supplemental 
Statement of the Case (SSOC) and give them 
time to respond.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



